Citation Nr: 0423654	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-13 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from December 1951 to 
November 1953.  He served in the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated May 4, 2001, which granted the 
parties' Joint Motion to Remand and to Stay Proceedings 
(Joint Motion), vacated a December 2000 Board decision and 
remanded the case for further development and readjudication 
consistent with the Joint Motion and the enhanced notice and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The case arose from a November 1996 rating 
decision issued by the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which declined to reopen a claim for service connection 
for PTB.  In April 2000, the veteran testified at a Central 
Office Board hearing in Washington, DC.  A copy of the 
transcript is in the record.  In December 2000, the Board 
determined that new and material evidence sufficient to 
reopen a claim for entitlement to service connection for PTB 
had not been received.  

In June 2002, the Board determined that the claim required 
further development consistent with the VCAA and undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  

By letter dated in April 2003, the Board informed the veteran 
that the Veterans Law Judge (VLJ) who conducted his hearing 
in June 2000 was no longer employed at the Board and that the 
veteran had the right to another hearing before another VLJ.  
In a May 2003 response, in the veteran indicated that he did 
not want another hearing.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§  19.9(a)(2), including  38 C.F.R. 
§ 19.9(a)(2)(ii) (regarding notice to the veteran and his 
representative/attorney of the evidence obtained as a result 
of Board development and the opportunity to respond).  See 
also 38 C.F.R. § 20.903 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  In DAV, the Federal Circuit Court explained that the 
proper procedure was to permit the RO an opportunity to 
review in the first instance any evidence procured as result 
of Board development.  Id.

In June 2003, the Board remanded the case to the RO 
consistent with the holding in DAV.  The case now is before 
the Board for further appellate consideration.

The issue of entitlement to service connection for PTB is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In a November 1956 rating decision, entitlement to 
service connection for PTB was denied on the basis that the 
record showed that such disease preexisted service, and was 
not aggravated by service; the veteran did not submit a 
timely appeal.

2.  In a decision dated in January 1961, the Board declined 
to reopen the claim for service connection for PTB; the 
veteran was informed of this decision the same month but he 
did not request reconsideration of the decision.  

3.  In a September 1994 decision, the RO determined that no 
new and material evidence sufficient to reopen his claim for 
service connection for PTB had been submitted; the veteran 
was informed of this decision the same month and filed a 
timely notice of disagreement (NOD), but failed to perfect an 
appeal.

4.  Evidence added to the record since the September 1994 
rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for PTB.


CONCLUSIONS OF LAW

1.  The November 1956 rating decision, which denied service 
connection for PTB, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2003).

2.  The Board's January 1961 decision and the September 1994 
rating decision, which declined to reopen the claim for 
service connection for PTB, are final.  38 U.S.C.A. §§ 7104, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(b), 20.1100(a), 20.1103 (2003).

3.  New and material evidence has been received since the 
September 1994 rating decision sufficient to reopen the 
veteran's claim for entitlement to service connection for 
PTB.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted and became 
effective.  It is applicable to all claims for VA benefits, 
to include claims to reopen previously denied claims of 
service connection.  Besides eliminating the requirement that 
a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim and requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim.  The 
VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The amendments 
became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  As the veteran's claim to reopen was 
received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim to reopen service connection for PTB must 
be considered based upon the law effective prior to that 
revision.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTB, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating this claim.  This is so because the Board is 
taking action favorable to the veteran in reopening the 
veteran's claim of service connection for PTB, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTB.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The veteran's original claim for service connection for PTB 
was denied by a November 1956 rating decision on the basis 
that the record showed such disease preexisted service and 
was not aggravated in service.  By a letter dated the same 
month, the veteran was notified of the action and was advised 
of his appellate rights, but no appeal was initiated within 
one year of the notification.  In a January 1961 decision, 
the Board declined to reopen the veteran's claim for service 
connection for PTB.  In a September 1994 rating decision, the 
RO determined that no new and material evidence had been 
submitted to reopen his claim.  Although the veteran filed a 
timely NOD he failed to perfect an appeal.  In a November 
1996 rating decision, the subject of this appeal, the RO 
again determined that new and material evidence had been 
submitted to reopen his claim for service connection for PTB.  
The veteran was notified of the RO's action and advised of 
his appellate rights the same month; the veteran perfected an 
appeal.

Since the veteran did not file an NOD with the November 1956 
rating decision within one year of notification and did not 
perfect a timely appeal to the September 1994 rating 
decision, these decisions became final and are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).  Similarly, the 
January 1961 Board decision, which declined to reopen the 
claim for service connection for PTB is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2003).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the veteran's claim for connection for PTB has been received.  

The evidence presented or secured since the last final denial 
in September 1994 of the veteran's claim for service 
connection for PTB includes testimony from the veteran that 
he was sound upon entry into service and that his PTB first 
manifested itself within three years after separation from 
service, pointing out that his entrance and separation 
examination reports reflected negative chest X-ray 
examinations; a documentary entitled The 38th Parallel -- 
Korean Conflict, which depicts the harsh combat and winter 
environment experienced by soldiers during the Korean War; a 
July 1997 letter from cardiologist K. L., M.D., opining that 
the veteran had untreated PTB due to the absence of 
microbiologic documentation with clearly present symptoms and 
signs of active disease within three years following service; 
a June 2003 statement from Dr. J. J. M. O. opining that the 
environmental and nutritional factors related to the 
veteran's military service led to his PTB infection; and a 
September 1999 VA examination report, showing a diagnosis of 
PTB, inactive, and reflecting that the veteran's PTB was not 
aggravated during active military service, nor during the 
first two years after his discharge, and the first evidence 
of reactivation was in August 1956.  These records reflect a 
current diagnosis of PTB, inactive, testimony addressing the 
onset of the disorder and several opinions as to the etiology 
of the veteran's PTB.  They were not previously of record and 
bear directly and substantially upon the specific matter 
under consideration.  This evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  Accordingly, the 
veteran's claim for service connection for PTB is reopened.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for PTB has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service in connection for a PTB; the claim is 
REMANDED for de novo review.

The veteran maintains that he was sound upon entry into 
service and that he incurred PTB as a result of active duty 
in the Korean War.  VA, on the other hand, determined in 
earlier decisions that the veteran's PTB preexisted service 
and was not aggravated in service and, as such, is not 
subject to presumptive service connection under 38 C.F.R. 
§ 3.371 (2003), even though it appears that his PTB was 
reactivated within three years following service.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may be granted for active PTB although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 3 years from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. §§ 3.307, 3.309 (2003).

Active disease means X-ray evidence alone may be adequate for 
grant of direct service connection for PTB.  When under 
consideration, all available service department films and 
subsequent films will be secured and read by specialists at 
designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration for service-
connection purposes as if clinically established, however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  
38 C.F.R. § 3.370(a) (2003).

Inactive disease is defined as, where the veteran was 
examined at time of entrance into active service but X-ray 
was not made, or if made, is not available and there was no 
notation or other evidence of active or inactive reinfection 
type PTB existing prior to such entrance, it will be assumed 
that the condition occurred during service and direct service 
connection will be in order for inactive PTB shown by X-ray 
evidence during service in the manner prescribed in paragraph 
(a) of this section, unless lesions are first shown so soon 
after entry on active service as to compel the conclusion, on 
the basis of sound medical principles, that they existed 
prior to entry on active service.  38 C.F.R. § 3.370(b).

Primary lesions are healed primary type TB shown at the time 
of entrance into active service will not be taken as evidence 
to rebut direct or presumptive service connection for active 
reinfection type PTB.  38 C.F.R. § 3.370(c).

Service connection for PTB may be granted on a presumptive 
basis when there is: (1) evidence of activity on comparative 
study of X-ray films showing PTB within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active PTB 
subsequently diagnosed by approved methods but service 
connection and evaluation may be assigned only from the date 
of such diagnosis or other evidence of clinical activity.  
But a notation of inactive TB of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under 38 C.F.R. § 3.307 for active TB, 
regardless of the fact that it was shown within the 
appropriate presumptive period.  38 C.F.R. § 3.371(a);(b) 
(2003); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 
183-84 (1992).

A service department diagnosis of active PTB will be accepted 
unless designated medical personnel certify that such 
diagnosis was incorrect. 38 C.F.R. § 3.374(a) (2003).  
Diagnosis of active PTB by VA medical authorities as the 
result of examination, observation, or treatment generally 
will be accepted for rating purposes.  38 C.F.R. § 3.374(b).  
Diagnosis of active PTB by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active TB based upon acceptable hospital observation or 
treatment.  38 C.F.R. 
§ 3.374(c).

The Board observes, when the RO issued the February 1997 
statement of the case (SOC) and the September 1999 
supplemental statement of the case (SSOC) , VA regulations 
prohibited establishing service connection for aggravation of 
a preexisting chronic disease that first becomes manifest to 
a degree of 10 percent or more following discharge from 
military service.  This prohibition was inconsistent with the 
statute (38 USCA 1112(a)) as interpreted by the Federal 
Circuit Court in Splane v. West, 216 F. 3d 1058 (2000).  
Therefore, during the pendency of the appeal, VA amended 38 
CFR 3.307(a), (c), (d), and 3.309(a), effective November 7, 
2002, to conform to the plain language of the statute and the 
conclusions in Splane.  See 67 Fed. Reg. 67,792-93 (Nov. 7, 
2002). 

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. 
§ 1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. 
§ 1111 requires VA to bear the burden of showing the absence 
of aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. 
§ 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any SSOC should include a discussion of the ramifications of 
VAOPGCPREC 3-2003 and the holding in Wagner.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In June 2003, the Board remanded the case for 
compliance with the notice requirements of the VCAA and 
readjudication of the veteran's claim in light of the 
evidence received since the September 1999 supplemental 
statement of the case (SSOC).  Although the RO readjudicated 
the case in an April 2004 SSOC and provided the veteran with 
the regulations implementing the VCAA, the RO did not provide 
him or his attorney with all the regulations pertinent to his 
claim, including 38 C.F.R. §§ 3.370, 3.371, 3.372, 3,374, and 
3.375, and the notice required under the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  See VAOPGCPREC 7-2004; 
see also Meyer v. Brown, 9 Vet. App. 425, 430-31 (1996).  
This should be done on remand.  Therefore, under the holding 
in Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous June 2003 remand and the 
provisions of the VCAA.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. §  3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish service connection for 
preexisting conditions and inform him 
that, if his PTB was found to preexist 
service, than he would not be eligible 
for service connection on a direct or 
presumptive basis; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
service-connection claim; (3) about the 
information and evidence that VA has 
and/or will seek to provide; (4) about 
the information and evidence the claimant 
is expected to provide; and (5) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  After completion of 1 above, the RO 
should readjudicate the veteran's 
service-connection claim, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
and fully sets forth the controlling law 
and regulations pertinent to this appeal, 
including 38 C.F.R. §§ 3.304, 3.370, 
3.371, 3.372, 3.374, and 3.375.  The 
requisite period of time for a response 
should be afforded before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The veteran and his 
attorney have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



